UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT

                              _________________

                                  No. 99-11263

                              (Summary Calendar)
                              _________________


KATHERINE FURLEY,
also known as Katherine
Hackleman,

                              Plaintiff-Appellant-Appellee,

TIM DEAN, Individually and
as next friend on behalf of
James Randolph Dean,

                              Movant-Appellant,

versus


ALEDO INDEPENDENT
SCHOOL DISTRICT,

                              Defendant-Appellee.



                Appeals from the United States District Court
                    For the Northern District of Texas
                        USDC No. 4:99-CV-416-A

                                  May 23, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
            PER CURIAM:*

       Katherine Furley appeals the district court’s dismissal of her 42 U.S.C. § 1983 suit for failure to state a

claim. The district court did not err in dismissing Furley’s suit. See Doe v. Santa Fe Indep. Sch. Dist., 168 F.3d

806, 819-22 (5th Cir. 1999), cert. granted, 120 S. Ct. 494 (1999). The district court also did not abuse its

discretion in denying her motion to amend her complaint, as her claims were foreclosed by Doe and thus were

futile. See Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 524 (5th Cir. 1994). Because Furley’s suit was

dismissed, the district court also did not err in denying as moot Tim Dean’s motion to intervene in the suit. See

Flory v. United States, 79 F.3d 24, 26 (5th Cir. 1996). Accordingly, the judgment of the district court is

AFFIRMED.




                    *
                           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
            published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       -2-